Tho'mas, J.
This case is before us upon an agreed statement of facts. The. facts being understood, and in their order, the result is not difficult. The tax was rightfully assessed and collected if district No. 9 was a legal district. This question has raised, so far as the power to lay this tax upon the plaintiff is concerned, two others : whether the town was legally districted in 1852; and the legality of the proceedings in 1855 in the creation of the new districts.
1. If the town was districted in 1852, it is said it could not be districted anew within ten years, so as to tax the plaintiff for the erection of the schoolhouse in the new district. Sts. 1849, c. 206; 1851, c. 303. Whether there are any facts agreed which would bring the tax of the plaintiff within the provisions of these statutes, we need not stop to inquire ; for it is clear that the town was not districted anew in 1852. There is nothing in the proceedings of the town in 1852 to change the school districts then existing. The whole effect of the action of the town was to put up bounds to the districts before created. This point is not pressed in the argument.
2. The other question is, whether district No. 9 was legally established by the proceedings of 1855.
The article in the warrant for the March meeting was “to see if the town will vote to continue their several school districts as now divided, or act or do anything relative to the same.” This sufficiently describes the subject matter to be acted upon. A petition was presented to the town by the inhabitants of district No. 2,' praying for a division of district No. 2, and the formation of two new districts, in the mode in said petition set forth. It was voted, “ that the petition of district No. 2 be granted, and to divide the district.” The selectmen were instructed “ to establish the line, and place bounds in the division of district No. 2, and to designate the numbers of the districts.” These votes being read in connection with the petition to which they refer, their meaning and purpose are quite plain.
In the warrant for the meeting in May, the second article was *41515 to hear the report of the selectmen respecting dividing school district No. 2, and designating the numbers, and act thereon.” At the May meeting, the selectmen made their report of the division of district No. 2, establishing the bounds and designating the numbers of the new districts formed out of it. That report was accepted by the vote of the town. It divides, by a plainly described line, a district, whose limits were fixed, into two parts; designating the part north of the line described as district No. 2, and the part south of the line as district No. 9. The town then voted to dismiss from the warrant the third article, which looked to a reunion of the districts which the town had, at the March meeting, directed to be made. We find no serious difficulty in understanding these proceedings, or the conclusion to which they lead—the legal constitution of districts No. 2 and No. 9.
The action of the selectmen, in entering upon the books of the town, between the meetings in March and May, a division of district No. 2, was a wholly void act, and does not affect the result. Judgment for the defendants.